              Case
               Case2:19-cr-00107-RSL
                    2:19-cr-00107-RSL Document
                                       Document42-1 Filed07/20/20
                                                43 Filed  07/17/20 Page
                                                                    Page11ofof11




 1                                                    THE HONORABLE ROBERT S. LASNIK
 2
 3
 4
                                UNITED STATES DISTRICT COURT
 5
                               WESTERN DISTRICT OF WASHINGTON
 6                                       AT SEATTLE

 7   UNITED STATES OF AMERICA,                       )   No. CR 19-107 RSL
                                                     )
 8                    Plaintiff,                     )
                                                     )   ORDER GRANTING STIPULATED
 9               v.                                  )   MOTION TO EXTEND THE NOTING
                                                     )   DATE AND DUE DATE FOR FILING
10   SHELTON SMITH,                                  )   A REPLY
                                                     )
11                    Defendant.                     )
                                                     )
12
            The Court has considered the parties’ stipulated Motion to Extend the Noting
13
     Date and Due Date for Filing a Reply, and all the records in this case.
14
            IT IS NOW ORDERED:
15
            1.        Counsel for Mr. Smith will file the Reply on or before July 20, 2020;
16
            2.        The clerk shall re-note the matter to that same date.
17
            DATED this 20th day of July, 2020.
18
19                                                   ________________________________
                                                    ________________________________
20                                                   ROBERT S. LASNIK
                                                     UNITED STATES DISTRICT JUDGE
21   Presented by:
22   s/ Nancy Tenney
     Assistant Federal Public Defender
23   Attorney for Shelton Smith
24
     s/ Helen Brunner
25   Assistant United States Attorney
     Approved by email
26

       ORDER GRANTING STIPULATED                                   FEDERAL PUBLIC DEFENDER
       MOTION TO EXTEND NOTING DATE                                   1601 Fifth Avenue, Suite 700
       AND DUE DATE FOR FILING REPLY                                    Seattle, Washington 98101
       (United States v. Smith, CR19-107 RSL) - 1                                  (206) 553-1100
